Case 4:03-cr-00055-MAC-DDB Document 80-5 Filed 05/18/21 Page 1 of 4 PageID #: 308


TO:   Wells Fargo
      Attention: Legal Order Processing
      MAC D1111-01A
      P.O. Box 1416
      Charlotte, North Carolina 28201

             INSTRUCTIONS TO THE GARNISHEE-DEFENDANT

      Attached is a Writ of Continuing Garnishment requesting that you determine

whether you have in your possession, custody or control any of the property of the debtor

listed therein, or any other property of the debtor’s. You are required by law to serve

a written answer to this writ within 10 days of your receipt of this writ for

filing with the United States District Clerk, 101 East Pecan Street, Room 216,

Sherman, Texas, 75090. If the debtor is an employee, please state whether or not you

anticipate paying the debtor any future payments and whether such payments are

weekly, bi-weekly or monthly. You are further required to withhold and retain any

property in which the debtor has a substantial non-exempt interest including, but not

limited to, account ending in 0420. You are required to prevent dissipation for any

reason, including liquidation of the account or by virtue of daily market fluctuations, of

any assets in your possession belonging to the debtor. See U.S.C. § 3205(c)(6). Under the

law, there is property which is exempt from this Writ of Continuing Garnishment. A list

of these exemptions which are not subject to the Writ of Garnishment is attached to

these instructions entitled Claim for Exemption form.

     IF YOU FAIL TO ANSWER THIS WRIT OR TO WITHHOLD AND PREVENT
DISSIPATION OF PROPERTY IN ACCORDANCE WITH THE WRIT, THE COURT
MAY MAKE YOU LIABLE FOR THE AMOUNT OF THE DEBTOR'S NONEXEMPT
PROPERTY WHICH YOU FAILED TO WITHHOLD AND/OR ALLOWED TO
DISSIPATE FOR ANY REASON. ADDITIONALLY, YOU MAY BE HELD LIABLE FOR
A REASONABLE ATTORNEY'S FEE TO THE UNITED STATES AMERICA IF THE
Case 4:03-cr-00055-MAC-DDB Document 80-5 Filed 05/18/21 Page 2 of 4 PageID #: 309


UNITED STATES FILES A PETITION TO THE COURT REQUESTING AN
EXPLANATION FOR YOUR FAILURE TO COMPLY WITH THIS WRIT.

      Pursuant to 15 U.S.C. § 1674, Garnishee-Defendant is prohibited from

discharging the Judgment-Defendant from employment by reason of the fact that his

earnings have been subject to garnishment for any one indebtedness.

      If you have any additional questions, please call Assistant United States

Attorney, Robert Austin Wells, at telephone number (903) 590-1400, or by mail to:

United States Attorney’s Office, Financial Litigation Program, 110 North College,

Suite 700, Tyler, Texas 75702.
Case 4:03-cr-00055-MAC-DDB Document 80-5 Filed 05/18/21 Page 3 of 4 PageID #: 310




                    CLAIM FOR EXEMPTION FORM
            EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

 NOTE: 18 U.S.C. § 3613(a), the federal statute governing liens arising from
 criminal fines and restitution obligations, generally incorporates the
 exemptions available to individual taxpayers under the Internal Revenue
 Service Code.

        I claim that the exemption(s) from enforcement which are checked below
  apply in this case:

  ____ 1.    Wearing apparel and school books. Such items of wearing
             apparel and such school books as are necessary for the debtor or for
             members of his family. See 26 U.S.C. § 6334(a)(1).
  ____ 2.    Fuel, provisions, furniture, and personal effects. So much of the
             fuel, provisions, furniture, and personal effects in the Debtor's
             household, and of the arms for personal use, livestock, and poultry of
             the debtor, as does not exceed $9,790 in value. See 26 U.S.C. §
             6334(a)(2).
  ____ 3.    Books and tools of a trade, business, or profession. So many of
             the books, and tools necessary for the trade, business, or profession
             of the debtor as do not exceed in the aggregate $4,890 in value. See 26
             U.S.C. § 6334(a)(3).
  ____ 4.    Unemployment benefits. Any amount payable to an individual with
             respect to his unemployment (including any portion thereof payable
             with respect to dependents) under an unemployment compensation law
             of the United States, of any State, or of the District of Columbia or of
             the Commonwealth of Puerto Rico. See 26 U.S.C. § 6334(a)(4).
  ____ 5.    Undelivered mail. Mail, addressed to any person, which has not
             been delivered to the addressee. See 26 U.S.C. § 6334(a)(5).
  ____ 6.    Certain annuity and pension payments. Annuity or pension
             payments under the Railroad Retirement Act, benefits under the
             Railroad Unemployment Insurance Act, special pension payments
             received by a person whose name has been entered on the Army, Navy,
             Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.       1562),
             and annuities based on retired or retainer pay under Chapter 73 of
             Title 10 of United States Code. See 26 U.S.C. § 6334(a)(6).
  ____ 7.    Workmen’s Compensation. Any amount payable with respect to
             compensation (including any portion thereof payable with respect to
             dependents) under a workmen’s compensation law of the United
             States, any State, the District of Columbia, or the Commonwealth of
             Puerto Rico. See 26 U.S.C. § 6334(a)(7).
Case 4:03-cr-00055-MAC-DDB Document 80-5 Filed 05/18/21 Page 4 of 4 PageID #: 311




  ____ 8.   Judgments for support of minor children. If the debtor is required
            by judgment of a court of competent jurisdiction, entered prior to the
            date of levy, to contribute to the support of his minor children, so much
            of his salary, wages, or other income as is necessary to comply with
            such judgment. See 26 U.S.C. § 6334(a)(8).
  ____ 9.   Certain service-connected disability payments. Any amount
            payable to an individual as a service-connected (within the meaning of
            section 101(16) of Title 38, United States Code) disability benefit
            under–(A) subchapter II, III, IV, V, or VI of Chapter 11 of such Title
            38 or (B) Chapter 12, 21, 23, 31, 32,34,25, 27,or 39 of such Title 38. See
            26 U.S.C. § 6334(a)(10).
  ___ 10.   Assistance under Job Training Partnership Act. Any amount
            payable to a participant under the Job Training Partnership Act (29
            U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act. See
            26 U.S.C. § 6334 (a) (12).

 The statements made in this claim of exemptions and request for hearing as to
 exemption entitlement and fair market value of the property designated are made
 and declared under penalty of perjury that they are true and correct.

 _____ I hereby request a court hearing to decide the validity of my claims. Notice
 of the hearing should be given to me by mail at:

 (______________________________) or telephonically at (______________________)
    Address                                                    Phone No.

                                        _____________________________
                                        Debtor’s printed or typed name


                                        _____________________________
                                        Signature of debtor

                                        _____________________________
                                        Date
